
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 354
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2009
			Mrs. Lowey submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing that the climate system of the
		  Earth is warming and that most of the increase in global average temperatures
		  is very likely due to the observed increase in human greenhouse gas
		  emissions.
	
	
		Whereas the Intergovernmental Panel on Climate Change
			 concluded in March 2007 that warming of the climate system is unequivocal, and
			 that most of the observed increase in globally averaged temperatures since the
			 mid-20th century is very likely due to the observed increase in human
			 greenhouse gas concentrations;
		Whereas the U.S. Environmental Protection Agency has found
			 that climate change may lead to increased drought, more heavy downpours and
			 flooding, more frequent and intense heat waves and wildfires, greater sea level
			 rise, more intense storms, harm to water resources, agriculture, wildlife, and
			 ecosystems, and higher concentrations of ground-level ozone, a harmful
			 pollutant;
		Whereas the National Academies of Sciences recognizes
			 significant global warming is occurring, it is likely that most of the warming
			 in recent decades can be attributed to human activities, and this warming has
			 already led to change in the Earth’s climate;
		Whereas the U.S. Climate Change Science Program (CCSP) has
			 concluded that rising sea levels are submerging low-lying lands, eroding
			 beaches, converting wetlands to open water, exacerbating coastal flooding, and
			 increasing the salinity of estuaries and freshwater aquifers;
		Whereas the National Oceanic and Atmospheric
			 Administration (NOAA) affirms 2008 was the eighth warmest year on record for
			 the Earth, based on combined average of land and ocean surface
			 temperatures;
		Whereas the World Data Centre for Greenhouse Gases (WDCGG)
			 affirms that greenhouse gas concentrations in the Earth's atmosphere have
			 increased dramatically since the Industrial Revolution, with carbon dioxide
			 growing from about 280 ppm in 1850 to about 380 ppm today; and
		Whereas the U.S. Environmental Protection Agency has
			 issued a proposed finding that greenhouse gases, including carbon dioxide,
			 contribute to air pollution that may endanger public health or welfare: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes that the climate system of the
			 Earth is warming and that most of the increase in global average temperatures
			 is very likely due to the observed increase in human greenhouse gas emissions;
			 and
			(2)recognizes legislation is needed to
			 mitigate risks humans and ecosystems face from a warming climate system.
			
